      Case 3:20-cv-00868-RDM-KM Document 23 Filed 12/16/20 Page 1 of 11




                         UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF PENNSYLVANIA

 THEOPHILUS TARI AGEDAH,

                       Plaintiff,                     CIVIL ACTION NO. 3:20-CV-00868

           v.                                                   (MARIANI, J.)
                                                             (MEHALCHICK, M.J.)
 U.S. DEPARTMENT OF HOMELAND
 SECURITY, et al.,

                       Defendants.


                                      MEMORANDUM

       Presently before the Court is an amended complaint 1 (“Complaint”) filed on October

13, 2020 by pro se plaintiff Theophilus Tari Agedah (hereinafter known as “Plaintiff” or

“Agedah”), an Immigration and Customs Enforcement (ICE) detainee currently housed at

the Caroline Detention Facility in Virginia. (Doc. 20). In his original complaint, Agedah

alleges that the United States Department of Homeland Security and ICE (collectively,

“Defendants”) negligently placed him in a restricted area of York County Prison (YCP) in

York, Pennsylvania, where an inmate choked and stabbed Plaintiff resulting in physical and

mental injuries. (Doc. 1, at 1-2; Doc.14; see also Doc. 20, at 1). Agedah seeks $17 million

dollars for emotional, mental, and physical injuries caused by his negligent placement within




       1
        Plaintiff titled his amended complaint “Leave to Amend a Civil Action.” However,
the Court has already granted Plaintiff leave to file an amended complaint and thus Plaintiff
need not request leave to file. See (Doc. 18, at 12) Additionally, the Court interprets Plaintiff’s
“Leave to Amend a Civil Action” as an amended complaint due to the language and style of
the document. Specifically, Plaintiff states that he “respectfully submits this amended Civil
Action” and thus, the Court assumes that Plaintiff has filed an amended complaint and not
requesting to file said complaint. (Doc. 20, at 1).
      Case 3:20-cv-00868-RDM-KM Document 23 Filed 12/16/20 Page 2 of 11




YCP. (Doc. 20, at 2). In addition, Plaintiff seeks a stay of removal through the filing of three

separate motions (“Motions”) on September 28, 2020, October 13, 2020, and December 7,

2020. (Doc. 19; Doc. 21; Doc. 22).

       The matter is now before the Court pursuant to its statutory duty to screen a complaint

under 28 U.S.C. § 1915A, 28 U.S.C. § 1915(e)(2), and 42 U.S.C. § 1997e(c)(1) and to dismiss

it if it fails to state a claim upon which relief can be granted.

       For the following reasons, the Court finds that Agedah’s complaint fails to state a

claim upon which relief may be granted, but that Agedah should be granted leave to file a

second amended complaint connecting his allegations against the Defendants to organized

factual occurrences. Further, it is ordered that Plaintiff’s three motions for stay of removal be

struck in accordance with this Court’s previous order on the issue.

I.     BACKGROUND AND PROCEDURAL HISTORY

       On September 27, 2019, Agedah filed a petition for writ of habeas corpus, a motion

for leave to proceed in forma pauperis, a motion for preliminary injunction, and a motion to

appoint counsel, all in the United States District Court for the District of Columbia. (Doc. 1;

Doc. 2; Doc. 3; Doc. 4). Because the events giving rise to Agedah’s claim occurred in York

County in this Commonwealth, that court transferred this action to the United States District

Court for the Middle District of Pennsylvania. (Doc. 8; Doc. 9). Throughout his original

complaint, Agedah refers to himself as a “petitioner,” and the District Court for the District

of Columbia stamped and docketed the complaint to indicate that it had been filed, not as a

federal civil complaint, but as a petition for writ of habeas corpus pursuant to 28 U.S.C. §

2255. (Doc. 1). However, the transferring court construed the complaint as one asserting




                                                -2-
      Case 3:20-cv-00868-RDM-KM Document 23 Filed 12/16/20 Page 3 of 11




claims of negligence 2 and a motion for preliminary injunction enjoining Defendants from

removing Agedah from the United States. (Doc. 3; see Doc. 1, at 5; Doc. 8).

       In his original complaint Agedah alleged that Defendants placed himself and other

detainees “in a ‘Restricted Area’ that was Designated ONLY for Pennsylvania State and

County Prisoners in Transit” due to the overcrowding of the prison. (Doc. 1, at 1). On August

26, 2011, while Agedah was housed in the restricted area of YCP, Breon Lamar Lee attempted

to murder Agedah. 3 (Doc. 1, at 2). As a result of Lee’s attempt on Agedah’s life, Agedah

continues to suffer from mental and physical illness. (Doc. 20, at 1).

       On September 18, 2020, the District Court adopted this Court’s Report and

Recommendation dismissing Plaintiff’s original complaint without prejudice and granting

Plaintiff leave to file an amended complaint. See (Doc. 18, at 1). The District Court specified

that the amended complaint “shall consist of a single document setting forth the specific

events which serve as a basis for Plaintiff’s claims, the individuals and/or entities involved in

these claims, the harm suffered by Plaintiff as a result of Defendants’ actions, and the relief

he is seeking in this case.” (Doc. 18, at 2). In addition, the District Court denied Plaintiff’s

request for a “Preliminary Injunction preventing DHS/ICE from removing petitioner to

Nigeria or any other African Country, or others.” (Doc. 18, at 1; Doc. 1, at 5; Doc. 3). Thus,

Plaintiff filed a Motion for Leave to Amend a Civil Action, which is presently before the

Court. (Doc. 20).




       Agedah refers to the complaint as a “motion of complaint.” (Doc. 1, at 6-7). Because
       2

the complaint was interpreted to include negligence claims, Agedah is thus seeking relief
pursuant to the Federal Tort Claims Act (FTCA).
       3
         As indicated in his complaint, Lee allegedly choked and stabbed Agedah several
times. (Doc. 20, at 1).

                                              -3-
      Case 3:20-cv-00868-RDM-KM Document 23 Filed 12/16/20 Page 4 of 11




       In Plaintiff’s Complaint, he asserts that the Defendants “should have known of risks

involved in placing plaintiff in deadly areas . . . [,] the assailant’s propensity for violence . . .

[, and] the existing risk to plaintiff.” (Doc. 20, at 2). Additionally, Plaintiff contends that the

Defendants “breached a duty of care in violation of the Equal Protection Right of plaintiff . .

. [,] violated plaintiff’s substantive due process right and equal protection right by mixing

plaintiff with state and county prisoner/inmates . . . [,] Defendant[s’] negligence and omission

caused plaintiff long lasting irreparable injury emotionally, physically and mentally . . . [, and]

as a direct result of [D]efendant[s’] negligence plaintiff now suffers from multiple medical and

mental health disabilities.” (Doc. 20, at 2). In Plaintiff’s Motions he states that he “is very

likely to succeed on the merits” and will be “‘irreparably injured’ and prejudiced as removal

will become imminent.” (Doc. 19, at 2; Doc. 21, at 2; Doc. 22, at 2).

II.    DISCUSSION

           A. LEGAL STANDARD

       Under 28 U.S.C. § 1915(e)(2), the Court is obligated, prior to service of process, to

screen a civil complaint when the action is brought in forma pauperis. 28 U.S.C. § 1915(e)(2).

The Court must dismiss the complaint if it fails to state a claim upon which relief can be

granted. 28 U.S.C. § 1915(e)(2). Because Plaintiff is a prisoner bringing his suit in forma

pauperis, 28 U.S.C. § 1915(e)(2) applies. In performing this mandatory screening function, a

district court applies the same standard applied to motions to dismiss under Rule 12(b)(6) of

the Federal Rules of Civil Procedure. Mitchell, 696 F. Supp. 2d at 471; Banks v. Cnty. of

Allegheny, 568 F. Supp. 2d 579, 588 (W.D. Pa. 2008).

       Rule 12(b)(6) of the Federal Rules of Civil Procedure authorizes a defendant to move

to dismiss for “failure to state a claim upon which relief can be granted.” Fed. R. Civ. P.



                                                -4-
      Case 3:20-cv-00868-RDM-KM Document 23 Filed 12/16/20 Page 5 of 11




12(b)(6). The United States Court of Appeals for the Third Circuit has noted the evolving

standards governing pleading practice in federal court, stating that:

       Standards of pleading have been in the forefront of jurisprudence in recent
       years. Beginning with the Supreme Court's opinion in Bell Atlantic Corp. v.
       Twombly, 550 U.S. 544 (2007), continuing with our opinion in Phillips v. [County
       of Allegheny, 515 F.3d 224 (3d Cir. 2008)] and culminating recently with the
       Supreme Court's decision in Ashcroft v. Iqbal, 556 U.S. 662 (2009), pleading
       standards have seemingly shifted from simple notice pleading to a more
       heightened form of pleading, requiring a plaintiff to plead more than the
       possibility of relief to survive a motion to dismiss.

       Fowler v. UPMC Shadyside, 578 F.3d 203, 209–10 (3d Cir. 2009).

In deciding a Rule 12(b)(6) motion, the court may consider the facts alleged on the face of the

complaint, as well as “documents incorporated into the complaint by reference, and matters

of which a court may take judicial notice.” Tellabs, Inc. v. Makor Issues & Rights, Ltd., 551 U.S.

308, 322 (2007). In order to state a valid cause of action a plaintiff must provide some factual

ground for relief which “requires more than labels and conclusions, and a formulaic recitation

of the elements of a cause of action will not do.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544,

555 (2007). A trial court must assess whether a complaint states facts upon which relief can

be granted, and should “begin by identifying pleadings that, because they are no more than

conclusions, are not entitled to the assumption of truth.” Ashcroft v. Iqbal, 556 U.S. 662, 679

(2009). “[T]hreadbare recitals of the elements of a cause of action, supported by mere

conclusory statements, do not suffice.” Iqbal, 556 U.S. at 678. A court “need not credit a

complaint's ‘bald assertions' or ‘legal conclusions' when deciding a motion to dismiss.” Morse

v. Lower Merion Sch. Dist., 132 F.3d 902, 906 (3d Cir. 1997). Additionally, a court need not

assume that a plaintiff can prove facts that the plaintiff has not alleged. Associated Gen.

Contractors of Cal. v. California State Council of Carpenters, 459 U.S. 519, 526 (1983).

       When it comes to the factual grounds, a court must accept as true all allegations in the

                                                -5-
      Case 3:20-cv-00868-RDM-KM Document 23 Filed 12/16/20 Page 6 of 11




complaint, and any reasonable inferences that can be drawn therefrom are to be construed in

the light most favorable to the plaintiff. Jordan v. Fox, Rothschild, O'Brien & Frankel, 20 F.3d

1250, 1261 (3d Cir. 1994).

       In addition to these pleading rules, a civil complaint must comply with the

requirements of Rule 8(a) of the FEDERAL RULES OF CIVIL PROCEDURE, which defines what

a complaint should contain:

       (a) A pleading that states a claim for relief must contain (1) a short and plain
       statement of the grounds for the court's jurisdiction, unless the court already
       has jurisdiction and the claim needs no new jurisdictional support; (2) a short
       and plain statement of the claim showing that the pleader is entitled to relief;
       and (3) a demand for the relief sought, which may include relief in the
       alternative or different types of relief.

       Thus, a pro se plaintiff's well-pleaded complaint must recite factual allegations which

are sufficient to raise the plaintiff's claimed right to relief beyond the level of mere speculation,

set forth in a “short and plain” statement of a cause of action. Indeed, Fed. R. Civ. P. 8(a)

requires a “showing that ‘the pleader is entitled to relief, in order to give the defendant fair

notice of what the…claim is and the grounds upon which it rests.’” Erickson v. Pardus, 551

U.S. 89, 93-94 (2007); Phillips, 515 F.3d at 233 (citing Twombly, 550 U.S. at 545).

       With the aforementioned standards in mind, a document filed pro se is “to be liberally

construed.” Estelle v. Gamble, 429 U.S. 97, 106 (1976). A pro se complaint, “however inartfully

pleaded,” must be held to “less stringent standards than formal pleadings drafted by lawyers”

and can only be dismissed for failure to state a claim if it appears beyond doubt that the

plaintiff can prove no set of facts in support of his claim which would entitle him to

relief. Haines v. Kerner, 404 U.S. 519, 520–21 (1972). Further, the Third Circuit has instructed

that if a complaint is vulnerable to dismissal for failure to state a claim, the district court must

permit a curative amendment, unless an amendment would be inequitable or futile. Grayson

                                                -6-
      Case 3:20-cv-00868-RDM-KM Document 23 Filed 12/16/20 Page 7 of 11




v. Mayview State Hosp., 293 F.3d 103, 108 (3d Cir. 2002).

           B. FAILURE TO STATE A CLAIM UNDER RULE 8

       Having reviewed Agedah’s Complaint, the Court finds that the Complaint should be

dismissed for failure to state a claim under Rule 8 and Rule 12 of the Federal Rules of Civil

Procedure. Under Rule 8, a complaint must contain “a short and plain statement of the claim

showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). “Each allegation must

be simple, concise, and direct.” Fed. R. Civ. P. 8(d)(1); Scibelli v. Lebanon Cnty., 219 F. App’x

221, 222 (3d Cir. 2007). Dismissal under Rule 8 is proper when a complaint “le[aves] the

defendants having to guess what of the many things discussed constituted [a cause of action].”

Binsack v. Lackawanna County Prison, 438 F. App‘x 158, 160 (3d Cir. 2011).

       Here, notwithstanding the Court’s liberal construction of the complaint as is necessary

for pro se litigants, the Court is compelled to find that Agedah’s Complaint falls short of

satisfying the pleading requirements of Rule 8. Agedah has asserted conclusory allegations in

his Complaint and does not provide enough facts to support his conclusions. Agedah’s

Complaint must “stand by itself as an adequate complaint without reference to the complaint

already filed.” Young v. Keohane, 809 F. Supp. 1185, 1198 (M.D. Pa. 1992). Thus, the Court

must look to the Complaint for all claims and connected facts. Agedah describes an incident

where another inmate “chocked and stabbed” him. (Doc. 20, at 1). However, when describing

this incident and the resulting harm which Agedah suffered, he fails to provide any facts

attributable to the Defendants. From there, Agedah asserts seven conclusory points regarding

the Defendants. All seven fail to assert any specific facts and are insufficient and vague. As

such, Agedah’s pleading does not provide any meaningful opportunity for Defendants to

decipher or answer the allegations levied against them. See Twombly, 550 U.S. at 555.



                                              -7-
      Case 3:20-cv-00868-RDM-KM Document 23 Filed 12/16/20 Page 8 of 11




       Moreover, as pleaded, Agedah’s allegations do not give rise to a claim for which relief

can be granted. As the District Court for the District of Columbia indicated, because Agedah

seeks monetary and other relief from Defendants as arms of the United States, his claim

appears to be one predicated on the FTCA. See, e.g., CNA v. United States, 535 F.3d 132, 138

n.2 (3d Cir. 2008) (“The Government is the only proper defendant in a case brought under

the FTCA.”). A federal court adjudicating a case under the FTCA must apply “the law of the

place where the act or omission occurred,” here, YCP in Pennsylvania. See 28 U.S.C. §

1346(b)(1). To establish his negligence claim, Agedah must plead facts establishing four

elements “(1) a duty of care; (2) the breach of the duty; (3) a causal connection between the

conduct and the resulting injury; and (4) actual loss or damage resulting to the plaintiff.”

Farabaugh v. Pa. Tpk. Comm’n, 911 A.2d 1264, 1272-73 (Pa. 2006).

       Agedah has alleged, in a conclusionary fashion, that Defendants acted negligently.

The Court now turns to the four negligence factors to assess whether Agedah’s broad claims

meet the standard to assert a negligence claim. First, a duty of care was owed to Agedah by

the Defendants. This Court has stated that “prison officials owe federal inmates a duty of care

to protect them from unreasonable risk.” Freeman v. United States, No. 1:16-CV-2422, 2018

WL 4492951, at *4 (M.D. Pa. Sep. 19, 2018). Although a duty was owed to Agedah, he has

not offered sufficient facts to establish a breach of that duty. Agedah simply states that

“Defendants should have known of risks involved in placing plaintiff in deadly areas . . . [and]

of the assailant’s propensity for violence.” (Doc. 20, at 2). These conclusory statements are

not enough to establish a breach. Although it appears that Agedah has taken heed of this




                                              -8-
      Case 3:20-cv-00868-RDM-KM Document 23 Filed 12/16/20 Page 9 of 11




Court’s suggestions 4 by including claims asserting a breach of duty, they are not specific

enough to give direction to the Court or the Defendants to show what specific conduct

Agedah is claiming resulted in his injury. Agedah must provide more specific facts along with

his broad conclusions that pertain to questions like why and how the “Defendants should

have known” about certain conduct. Additionally, Agedah argues that Defendants “breached

a duty of care in violation of the Equal Protection Right of plaintiff.” (Doc. 20, at 2). This

broad assertion of a breach of the duty owed to Plaintiff by the Defendants does not state a

Constitutional violation. Agedah has not adequately alleged how the Defendants breached

their duty of care owed to him and fails to meet the second prong required. Thus, Agedah

does not meet the burden to establish a negligence claim.

           C. MOTION FOR STAY OF REMOVAL

       Agedah’s Motions should not be granted at this time because they have not been

properly filed. See (Doc. 19; Doc. 21; Doc. 22). Agedah has previously requested a stay of

removal in this case (Doc. 1, at 5) and the Court has ordered that such requests must be

brought in the form of a separate § 2241 habeas petition. See (Doc. 16, at 8-9); DAJuste v.

Pennsylvania, No. 3:CV-12-0958, 2012 WL 2930213, at *3 (M.D. Pa. May 25, 2012), report

and recommendation adopted, No. 3:12-CV-958, 2012 WL 2930301 (M.D. Pa. July 18, 2012)

(stating a detainee may challenge “his current confinement by ICE in YCP pending his




       4
         This Court stated in its Report and Recommendation (Doc. 16) that Plaintiff “has
not alleged that Defendants knew or should have known of the assailant’s propensity for
violence, or that Agedah or anyone else informed Defendants about the risk(s) of being placed
in the restricted area, or that Defendants otherwise breached a duty of care to Agedah when
they placed him in the restricted area, which he alleges was a result of overcrowding.” (Doc.
16, at 10). Plaintiff has now alleged some of these claims, but includes no subsequent facts
supporting his allegations.

                                             -9-
       Case 3:20-cv-00868-RDM-KM Document 23 Filed 12/16/20 Page 10 of 11




removal” and “raise[] [that challenge] in a § 2241 habeas petition with this Court.”).

Additionally, if Agedah is challenging his continued detention by ICE following a final

removal order, he would need to seek review from the Third Circuit Court of Appeals. See,

e.g., DAJuste, 2012 WL 2930213, at *3. Thus, assuming Agedah “request[s] release pending

his removal on the basis that his continued detention by ICE violates his constitutional

rights,” the Court lacks jurisdiction to review his removal order. See Portes-Ortiz v. Mukasey,

No. 1:CV-08-1321, 2008 WL 2973016, at *1 (M.D. Pa. Aug. 4, 2008) (“Because this court

lacks subject matter jurisdiction to entertain the petition for review or to transfer it to the

appropriate court of appeals, see Monteiro v. Attorney Gen., 261 Fed Appx. 368, 369 (3d

Cir.2008), the petition will be dismissed.”). 5

III.    LEAVE TO AMEND

        The Court recognizes that pro se plaintiffs often should be afforded an opportunity to

amend a complaint before the complaint is dismissed with prejudice, see Fletcher–Harlee Corp.

v. Pote Concrete Contractors, Inc., 482 F.3d 247, 253 (3d Cir. 2007), unless granting further leave

to amend would be futile or result in undue delay, Alston v. Parker, 363 F.3d 229, 235-36 (3d

Cir. 2004). As the complaint in its current form does not clearly set forth factual allegations

connected to legal claims, dismissal is warranted. However, out of an abundance of caution,

and to preserve Agedah’s rights as a pro se litigant, the Court will allow him to file a single,

unified, legible second amended complaint setting forth factual allegations and legal claims




        5
          This Court noted in a previous order (Doc. 16, at 8-9) that the Fourth Circuit recently
denied Agedah’s “petition[] for review of an order of the Board of Immigration Appeals []
dismissing his appeal from the immigration judge’s [] decision denying Agedah’s application
for withholding of removal and protection under the Convention Against Torture [].” Agedah
v. Barr, 809 F. App’x 153, (Mem)–154 (4th Cir. 2020).

                                              - 10 -
      Case 3:20-cv-00868-RDM-KM Document 23 Filed 12/16/20 Page 11 of 11




in a manner that can be reviewed by the Court and, if necessary, answered by Defendants.

The second amended complaint must be a pleading that stands by itself without reference to

the original complaint. Young, 809 F. Supp. 1185 at 1198. The second amended complaint

must also establish the connection and existence of any actions taken by Defendants which

have resulted in the harm alleged. Further, the second amended complaint must be “simple,

concise, and direct” as required by Rule 8(d)(1) of the Federal Rules of Civil Procedure. It

should also be limited to those claims that arise out of the same transaction or occurrence or

series of transactions or occurrences as averred in the original complaint. Failure to file a

second amended complaint in accordance with the aforementioned requirements may result

in the dismissal of this action in its entirety. Plaintiff should not file a motion to amend his

complaint, but may simply file a second amended complaint with this Court.

IV.    CONCLUSION

       For the foregoing reasons, the Court finds that Agedah’s amended complaint (Doc.

20) fails to state a claim upon which relief may be granted, but that he should be granted 30

days in which to file a second amended complaint. As such, Agedah should file an amended

complaint within 30 days of the date of this Order, or on or before January 15, 2021. Further,

for the reasons set forth above, Agedah’s Motions for Stay of Removal (Doc. 19; Doc. 21;

Doc. 22) are STRUCK due to their improper form.

       An appropriate Order will follow.


                                                           BY THE COURT:


Dated: December 16, 2020                                   s/ Karoline Mehalchick
                                                           KAROLINE MEHALCHICK
                                                           United States Magistrate Judge


                                             - 11 -
